A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 15-20 are withdrawn.  Claims 1-14 are under consideration.

Priority:  This application claims benefit of provisional application 62/693089, filed July 2, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susilo et al. (2016 Interface Focus 6:  20150088).  Susilo et al. teach fabricating a dense, collagen structure comprising mixing PBS and sodium hydroxide with a peptide-solubilized bovine collagen solution (acidic collagen solution) (p. 2).  Therefore, Susilo et al. teach neutralizing an acidic solution comprising collagen and thereby forming collagen fibrils.  Susilo et al. then teach transferring the solution into a dialysis cassette (3500 MWCO) and then immersed in PEG (35,000) (p. 2), to obtain a collagen density of 293 + 89 mg/mL (p. 3).  Therefore, Susilo et al. can be deemed to anticipate at least instant claims 1-2, 4-5, 6.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited) and Susilo et al. (2016 Interface Focus 6:  20150088).  
Saeidi et al. disclose developing a collagenous structure by the crowding of collagen fibrils (at least p. 7367, Fig. 2-3).  Saeidi et al. disclose a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen (range of 175 + mg/mL or 375 + 25 mg/mL) is produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 
The teachings of Susilo et al. are noted above.  As noted above, Susilo et al. disclose collagen materials can also be fabricated by forming collagen fibrils first and then dialyzing (or crowding) the collagen material against PEG.
MPEP 2144 disclose that the selection of any order of performing process steps is prima facie obvious.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising forming collagen fibrils from an acidic solution comprising collagen monomers by neutralizing the acidic solution to form collagen fibrils; and crowding the collagen fibrils to form a collagen construct material having a collagen density of 100 mg/mL or greater, in view of the prior art (instant claims 1-2, 4-9, 12-13).  In this instance, the prior art disclose performing the same steps claimed in a method of forming a dense collagen material.  Therefore, it would have been obvious to arrive at the claimed method and further have a reasonable expectation of success because the prior art disclose a dense collagen material is also formed when collagen fibrils are formed first and then dialyzed or crowded.
Regarding instant claims 4-5, 6-7, as noted above, Saeidi et al. disclose dialysis against polyethylene glycol (PEG, 20k MWCO) (p. 7367).
Regarding instant claim 3, Saeidi et al. disclose crowding of collagen by concentrating type I collagen molecules to densities found in the load-bearing tissues and beyond (100-400 mg/mL (p. 7367).  It is known that generally, differences in concentration or temperature will not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a collagen construct comprising crowded collagen fibrils having a collagen density of greater than 400 mg/mL, including 700 mg/mL, by routine optimization, because Saeidi et al. also disclose concentrating collagen molecules to densities beyond load-bearing tissues.  One of ordinary skill would have a reasonable expectation of success Saeidi et al. disclose a method for forming a collagen construct comprising crowded collagen fibrils having a high concentration and/or density.
Regarding instant claims 8, 10-11, Saeidi et al. disclose a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen is first produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 kMWCO) at 4° C, then neutralized to obtain collagen fibrils at 37° C, and then further dialyzed in the PEG solution and then neutralized and incubated at 37° C (at least p. 7367).  Susilo et al. disclose neutralizing an acidic solution comprising collagen (thereby forming collagen fibrils), and transferring the solution into a dialysis cassette at 37° C and then immersed in PEG (p. 2).  As noted above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In this instance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed pH 5-10 neutral conditions and the conditions of heating the neutralized solution to 
Regarding instant claim 9, as noted above, Saeidi et al. disclose a 3 mg/mL type I collagen monomer solution (p. 7367) and Susilo et al. disclose a concentration of 2.48 mg/mL (p. 2).
Regarding instant claim 12, Susilo et al. disclose compressing the collagen material in the dialysis cassette in the PEG solution (p. 2); therefore, Susilo et al. can be deemed to disclose at least applying a load to the collagen fibrils during crowding of the collagen fibrils.
Regarding instant claim 13, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).

Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited) in view of Susilo et al. (2016 Interface Focus 6:  20150088) and Patel et al. (WO 2016178586; IDS 06.26.19, previously cited).  The teachings of Saeidi et al. and Susilo et al. are noted above.  As noted above, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).  Saeidi et al. disclose developing the collagen fibrils to resemble the extracellular matrix (p. 7367).  It is disclosed that hyaluronic acid is present during the development of collagenous rudiments (p. 7367).  Saeidi et al. do not explicitly teach the additional component is elastin or fibronectin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art and incorporate an extracellular matrix component selected from elastin with the overcrowded collagen fibrils in the collagen construct of Saeidi et al. and Susilo et al. (instant claims 1, 13-14).  The motivation to do so is given by Saeidi et al. which disclose that an extracellular matrix component can be crowded with the collagen fibrils in the collagen construct.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose a method for forming a collagen construct comprising crowded collagen fibrils and an extracellular matrix component, having a high concentration and/or density.

Reply:  In view of Applicants’ amendments/remarks and the 37 C.F.R. 1.132 declaration of Dr. Julie Anne Benton, the previous 35 U.S.C. 102(a)(1) and 103 rejections citing Saeidi et al. are withdrawn.  However, the claims remain rejected over newly cited Susilo et al. for the reasons noted above.
As noted above, Susilo et al. teach first neutralizing an acidic solution comprising collagen, thereby forming fibrils, and then dialyzing (or crowding) against a solution comprising PEG to form a dense collagen material.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656